Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change February 10, 2010 Item 3 News Release The news release dated February 10, 2010 was disseminated through Marketwire’s Canada and US Investment, Continental Europe Finance and UK Media Analysts Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. announced that the ramp-up at its wholly-owned Pirquitas Mine in Argentina is proceeding well and the engineering work for the San Luis Project in Peru and the Pitarrilla Project in Mexico is ongoing. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated February 10, 2010. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate Development 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 10th day of February, 2010 February 10, 2010 News Release 10-3 PIRQUITAS
